MARTIN, District Judge.
This action is brought for alleged infringement of two patents which the complainant claims to own. The complainant alleges in his bill that each of said patents is susceptible of conjoint use in one apparatus, yet there is no allegation that they were so conjointly used by the defendant. There is no allegation that the inventions alleged to have been infringed were not first patented or caused to be patented in a foreign country on an application filed more than 7 months prior to the filing of the application in the United States. The allegation is 12 months, when it should read 7, as these patents antedate the act of 1903 (Act March 3, 1903, c. 1019, 32 Stat. 1225 [U. S. Comp. St. Supp. 1907, p. 1003]). The complaint is deficient in its allegations as to the. execution of the complainant’s patents. The defendant’s special demurrer reaches each of these defects, and as to each of these defects the demurrer must be sustained, with costs to the defendant. All other grounds set up in the demurrer are overruled.
The complainant may have 20 days from the filing of this opinion in which to pay costs and amend, and the defendant 20 days in which to plead to the complainant’s amended complaint.